Name: Commission Regulation (EC) No 2043/98 of 25 September 1998 repealing Regulation (EC) No 1792/98 and amending Regulations (EC) No 1119/98, (EC) No 1122/98, (EC) No 1123/98, (EC) No 1910/98, (EC) No 1579/98, (EC) No 1641/98, (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1758/98, (EC) No 1759/98, (EC) No 1760/98, (EC) No 1761/98 and (EC) No 1791/98 opening standing invitations to tender for the export of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities26. 9. 98 L 263/15 COMMISSION REGULATION (EC) No 2043/98 of 25 September 1998 repealing Regulation (EC) No 1792/98 and amending Regulations (EC) No 1119/ 98, (EC) No 1122/98, (EC) No 1123/98, (EC) No 1910/98, (EC) No 1579/98, (EC) No 1641/98, (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1758/98, (EC) No 1759/98, (EC) No 1760/98, (EC) No 1761/98 and (EC) No 1791/98 opening standing invitations to tender for the export of cereals held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 2193/96 (4), lays down the procedures and conditions for the sale of cereals held by intervention agencies; Whereas Commission Regulations (EC) No 1119/98 (5), as last amended by Regulation (EC) No 1876/98 (6), (EC) No 1122/98 (7), as last amended by Regulation (EC) No 2016/ 98 (8), (EC) No 1123/98 (9), as amended by Regulation (EC) No 1792/98 (10), (EC) No 1910/98 (11), (EC) No 1579/ 98 (12), as last amended by Regulation (EC) No 1971/ 98 (13), (EC) No 1641/98 (14), as amended by Regulation (EC) No 1792/98, (EC) No 1666/98 (15), as amended by Regulation (EC) No 1792/98, (EC) No 1667/98 (16), as last amended by Regulation (EC) No 2015/98 (17), (EC) No 1735/98 (18), as amended by Regulation (EC) No 1792/98, (EC) No 1758/98 (19), as amended by Regulation (EC) No 1792/98, (EC) No 1759/98 (20), as amended by Regulation (EC) No 1792/98, (EC) No 1760/98 (21), as last amended by Regulation (EC) No 1911/98 (22), (EC) No 1761/98 (23), as amended by Regulation (EC) No 1792/98, and (EC) No 1791/98 (24), as amended by Regulation (EC) No 1792/98, open standing invitations to tender for the export of cereals held by intervention agencies to all third coun- tries; Whereas, in view of the situation on the world cereals market, the amount laid down in Article 8 of Regulations (EC) No 1119/98, (EC) No 1122/98, (EC) No 1123/98, (EC) No 1910/98, (EC) No 1579/98, (EC) No 1641/98, (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1758/98, (EC) No 1759/98, (EC) No 1760/98, (EC) No 1761/98 and (EC) No 1791/98 for the security covering the obligation to export has proved insufficient; Whereas, since the prices for barley are higher on the United States, Canadian and Mexican markets than in other third countries, the minimum price fixed by tender is no longer appropriate for all destinations; whereas those destinations should therefore be excluded from the standing invitations to tender for the export of barley held by intervention agencies; Whereas Regulations (EC) No 1119/98, (EC) No 1122/98, (EC) No 1123/98, (EC) No 1910/98, (EC) No 1579/98, (EC) No 1641/98, (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1758/98, (EC) No 1759/98, (EC) No 1760/98, (EC) No 1761/98 and (EC) No 1791/98 must therefore be amended; Whereas, if the United States, Canada and Mexico are no longer export destinations for barley held by intervention agencies, the situation will be comparable with that applying where refunds vary with the destination; whereas, in such circumstances, provision should be made for the securities covering export licences to be released subject to proof of arrival at destination; whereas the second indent of Article 8(2) of Regulations (EC) No 1119/98, (EC) No 1122/98, (EC) No 1759/98, (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1760/98 and (EC) No 1791/98 must therefore be amended accordingly; (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 293, 16. 11. 1996, p. 1. (5) OJ L 157, 30. 5. 1998, p. 54. (6) OJ L 243, 2. 9. 1998, p. 7. (7) OJ L 157, 30. 5. 1998, p. 69. (8) OJ L 260, 23. 9. 1998, p. 13. (9) OJ L 157, 30. 5. 1998, p. 74. (10) OJ L 228, 15. 8. 1998, p. 22. (11) OJ L 249, 9. 9. 1998, p. 5. (12) OJ L 206, 23. 7. 1998, p. 21. (13) OJ L 255, 17. 9. 1998, p. 22. (14) OJ L 210, 28. 7. 1998, p. 43. (15) OJ L 211, 29. 7. 1998, p. 12. (16) OJ L 211, 29. 7. 1998, p. 17. (17) OJ L 260, 23. 9. 1998, p. 11. (18) OJ L 217, 5. 8. 1998, p. 13. (19) OJ L 221, 8. 8. 1998, p. 3. (20) OJ L 221, 8. 8. 1998, p. 8. (21) OJ L 221, 8. 8. 1998, p. 13. (22) OJ L 249, 9. 9. 1998, p. 10. (23) OJ L 221, 8. 8. 1998, p. 18. (24) OJ L 228, 15. 8. 1998, p. 17. EN Official Journal of the European Communities 26. 9. 98L 263/16 Whereas Regulation (EC) No 1792/98 does not fully meet the aim of the preceding recital as regards barley; whereas that Regulation should therefore be repealed for the sake of clarity; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 8(2) of Regulations (EC) No 1123/98, (EC) No 1910/98, (EC) No 1579/98, (EC) No 1641/98, (EC) No 1758/98 and (EC) No 1761/98 is replaced by the following: 2. Notwithstanding Article 17 of Regulation (EEC) No 2131/93, the obligation to export shall be covered by a security equal to the difference between the intervention price applying on the day of the award and the price awarded but not less than ECU 10 per tonne. Half of the security shall be lodged when the licence is issued and the balance shall be lodged before the cereals are removed. Notwithstanding Article 15(2) of Regulation (EEC) No 3002/92: Ã¯ £ § the part of the security lodged when the licence is issued must be released within 20 working days of the date on which the successful tenderer provides proof that the cereals removed have left the customs territory of the Community, Ã¯ £ § the remainder must be released within 15 working days of the date on which the successful tenderer provides the proof referred to in Article 17(3) of Regulation (EEC) No 2131/93.' Article 2 Article 8(2) of Regulations (EC) No 1119/98, (EC) No 1122/98, (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1759/98, (EC) No 1760/98 and (EC) No 1791/98 is replaced by the following: 2. Notwithstanding Article 17 of Regulation (EEC) No 2131/93, the obligation to export shall be covered by a security equal to the difference between the intervention price applying on the day of the award and the price awarded but not less than ECU 10 per tonne. Half of the security shall be lodged when the licence is issued and the balance shall be lodged before the cereals are removed. Notwithstanding Article 15(2) of Regulation (EEC) No 3002/92: Ã¯ £ § the part of the security lodged when the licence is issued must be released within 20 working days of the date on which the successful tenderer provides proof that the cereals removed have left the customs territory of the Community. Notwithstanding Article 17(3) of Regulation (EEC) No 2131/93: Ã¯ £ § the remainder must be released within 15 working days of the date on which the successful tenderer provides the proof referred to in Article 18 of Regulation (EEC) No 3665/87.' Article 3 In Article 2(1) of Regulations (EC) No 1119/98, (EC) No 1122/98, (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1759/98, (EC) No 1760/98 and (EC) No 1791/98, for export to third countries' is replaced by for export to third countries with the exception of the United States, Canada and Mexico'. Article 4 Regulation (EC) No 1792/98 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1998. For the Commission Franz FISCHLER Member of the Commission